 21-11594-mg          Doc 5      Filed 09/09/21 Entered 09/09/21 10:09:24           Main Document
                                               Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
                                                          :   Chapter 15
 In re:                                                   :
                                                          :   Case No. 21-_______ (___)
 BANCO NACIONAL S.A.                                      :
                                                          :
                            Debtor in a                   :
                            Foreign Proceeding.           :
                                                          :
 ---------------------------------------------------------x

                    DECLARATION OF WARREN E. GLUCK
      IN SUPPORT OF THE CHAPTER 15 PETITION OF BANCO NACIONAL S.A.
           FOR RECOGNITION OF FOREIGN INSOLVENCY PROCEEDING

        I, Warren E. Gluck, declare as follows:

        1.       I am an attorney at Holland & Knight LLP, counsel for Reginaldo Brandt, the duly

appointed liquidator and foreign representative (the “Liquidator”) of the extra judicial liquidation

of Banco Nacional S.A. (“Nacional”), a Brazilian liquidation (the “Brazilian Liquidation”) under

the supervision of the Central Bank of Brazil, pursuant to BACEN Presidential Acts No. 584/96

and No. 1059/2004, adopted pursuant to articles 1, 15, 16, and 51 of Federal Law 6024/74 and

article 11 of Decree law no. 2321.

        2.       I am duly admitted to practice before the United States District Court for the

Southern District of New York and the United States Bankruptcy Court for the Southern District

of New York.

        3.       I have personal knowledge of the facts set forth below and respectfully submit this

declaration in support of the Liquidator’s Official Form Petition and Verified Petition (the

“Petition”), requesting entry of an order pursuant to chapter 15 of title 11 of the United States

Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).
 21-11594-mg       Doc 5    Filed 09/09/21 Entered 09/09/21 10:09:24             Main Document
                                          Pg 2 of 6



       4.      Specifically, I submit this declaration to provide the Court with information

concerning: (1) the property of Nacional that is located within the United States, in satisfaction of

11 U.S.C. § 109(a) of the Bankruptcy Code; and (2) the Liquidator’s request for an order

authorizing discovery pursuant to 11 U.S.C. § 1521(a)(4) for production of United States dollar-

denominated and foreign currency wire and fund transfers, account statements, and other financial

documents maintained by correspondent or intermediary banks (collectively, the “New York

Banks”) located in the Southern District of New York (the “District”) involving Nacional and

other entities that would be pertinent to the Brazilian Liquidation, as discussed further below.

I.     Nacional Holds Property in the United States

       5.      On or about July 1, 2021, the Liquidator paid Holland & Knight a retainer of

$10,000.00 from the funds of Nacional (the “Retainer”) to an Interest on Lawyer Trust Account

(IOLTA) held in the name of Holland & Knight.

       6.      No portion of the Retainer has been applied. In addition, it was specifically agreed

that the Retainer is to be considered segregated and not subject to any fees to ensure compliance

with 11 U.S.C. § 109(a), and shall remain through this period.

II.    Discovery from the New York Banks is Routine and will Assist the Liquidator

       7.      A basic explanation of the production by the New York Banks of wire transfers and

other documents from the United States dollar-denominated fund-transfer system is as follows.

       8.      The New York Banks doing business in this District from which discovery is sought

in the Petition are: (i) The Bank of New York Mellon; (ii) Société Générale; (iii) HSBC Bank

USA, N.A.; (iv) BNP Paribas USA N.A.; (v) JPMorgan Chase Bank N.A.; (vi) Deutsche Bank

Trust Co. Americas; (vii) UBS AG; (viii) Bank of America, N.A.; (ix) Standard Chartered Bank;




                                                 2
    21-11594-mg    Doc 5     Filed 09/09/21 Entered 09/09/21 10:09:24         Main Document
                                           Pg 3 of 6



(x) The Bank of China; (xi) Commerzbank AG; (xii) Citibank N.A.; and (xiii) Wells Fargo Bank

N.A.

         9.    To the best of my knowledge, information, and belief, and based on my experience

in obtaining bank account, loan, and United States dollar-denominated, and in some cases foreign

currency-denominated, wire transfer records in numerous cases, the New York Banks act as

correspondent or intermediary banks for United States dollar-denominated and often foreign

currency-denominated wire transfers passing from domestic banks to international banks, and vice

versa.

         10.   Most of the New York Banks are participants in the Clearing House Interbank

Payments System (“CHIPS”), which is the largest private sector United States Dollar-

denominated fund transfer in the world, or a major participant in the clearing of international

United States Dollar-denominated wire transfers. According to the Federal Reserve Bank of New

York, the average daily value of CHIPS transactions is $1.2 trillion.1

         11.   The New York Banks keep electronic records of United States dollar-denominated

fund transfers, and some foreign currency transactions, and are thus able to easily search and

produce these records. In fact, they have done so in response to hundreds of subpoenas I have

executed in connection with numerous domestic civil litigations, 28 U.S.C. § 1782 requests for

discovery in foreign country proceedings, and Chapter 15 petitions. Importantly, no such New

York Bank has objected to the discovery sought and no objection is contemplated here.

         12.   In this case, records produced by the New York Banks will provide insight into the

events that directly precipitated the Brazilian Liquidation.




1
   See Federal Reserve Bank of New York, Clearing House Interbank Payments System, available at:
https://www.newyorkfed.org/aboutthefed/fedpoint/fed36.html (last visited September 1, 2021).


                                                 3
 21-11594-mg       Doc 5    Filed 09/09/21 Entered 09/09/21 10:09:24            Main Document
                                          Pg 4 of 6



       13.     For example, and as discussed in further detail in the Petition, the New York Banks

potentially hold records concerning the fraudulent concealment of nearly of Brazilian Real $3.7

billion in Nacional’s uncollateralized loans that faced a near certainty of default. As noted above,

certain of the New York Banks process wire transfers in currencies other than the United States,

and these records could allow the Liquidator to assess the parties’ facilitating the concealment of

the loans through diversion of principal and interest payments.

       14.     Moreover, wire transfers records held by the New York Banks could constitute the

most critical supporting evidence in the Liquidator’s efforts to unwind and recover the

misappropriation of Nacional’s assets by its later-indicted executives, including a clandestine

scheme to divert Nacional customer deposits to Nacional’s Paraguayan subsidiary by

misclassifying the type of account utilized the facilitate the transfer. Likewise, the New York

Banks could have records evidencing another misappropriation of real estate proceeds by

guarantors of an unpaid debt that are potentially property of the Nacional estate.

       15.     In addition, the New York Banks could possess records evidencing the beneficiaries

of Nacional’s late stage, risky lending strategy that served as the primary cause for Nacional’s

collapse and pending liquidation.

       16.     Finally, the New York Banks could hold records allowing the Liquidator to

forensically analyze the asset profiles of United States-based individuals against whom Nacional

holds two unpaid judgments in Brazil, which are considered a primary source of recovery for

Nacional’s creditors.

       17.     Ultimately, the evidence sought in this request for discovery under 11 U.S.C. §

1521(a)(4) will be instrumental and serve the following purposes, all of which are directly germane

and in support of the Brazilian Liquidation, and its goal of:




                                                 4
 21-11594-mg      Doc 5     Filed 09/09/21 Entered 09/09/21 10:09:24            Main Document
                                          Pg 5 of 6



       (i)     evaluating the transfers of funds executed in conjunction with the concealment of

               Nacional’s toxic loans, and other assets on its balance sheet’

       (ii)    determining the flow of funds from Nacional during its liquidity crisis, including

               the siphoning off of assets to Interbanco;

       (iii)   ascertaining the methods through which Nacional’s executives misappropriated

               customer deposits;

       (iv)    tracing the dissipation of sale proceeds owed to Nacional by guarantors of unpaid,

               defaulted loans;

       (v)     analyzing the asset profiles of judgment debtors of Nacional, including in Brazil

               and potentially elsewhere;

       (vi)    guiding where and with what entities or individuals to conduct further

               investigation;

       (vii)   providing status updates to creditors, including an update on additional avenues of

               recovery;

       (viii) supporting allegations to add defendants in subsequent proceedings in Brazil and

               elsewhere; and

       (ix)    locating Nacional’s bank accounts, assets and relevant counterparties.

       18.     Finally, attached to this Declaration are Chapter 15 recognition orders of this Court

authorizing discovery, including intermediary bank discovery, for use in proceedings in Brazil and

elsewhere.

       19.     Attached hereto as Exhibit A is an order authorizing discovery and related relief in

support of a Chapter 15 foreign proceeding in Brazil in the matter of In re Porcão Licenciamentos

e Participacóes and Brasil Service Food Manager, No. 19-12191-smb (Bankr. S.D.N.Y. 2019).




                                                 5
 21-11594-mg       Doc 5     Filed 09/09/21 Entered 09/09/21 10:09:24                Main Document
                                           Pg 6 of 6



        20.    Attached hereto as Exhibit B is an order authorizing discovery and related relief in

support of a Chapter 15 foreign proceeding in Brazil in the matter of In re Oi S.A., No. 16-11791

(SHL) (Bankr. S.D.N.Y. 2016).

        21.    Attached hereto as Exhibit C is the order authorizing discovery and related relief

in a similar proceeding pursuant to Chapter 15 in the matter of In re Frontera Resources Caucasus

Corp., No. 19-13418 (MEW) (Bankr. S.D.N.Y. 2019).

        22.    Attached hereto as Exhibit D is the order authorizing intermediary bank discovery

and related relief in a similar proceeding pursuant to Chapter 15 in the matter of In re Archetype

Investment Fund SPC Ltd., No. 19-11996-shl (Bankr. S.D.N.Y. 2019).

        23.    Attached hereto as Exhibit E is the order authorizing intermediary bank discovery

and related relief in a similar proceeding pursuant to Chapter 15 in the matter of In re Pinnacle

Global Partners Fund I Ltd., No. 19-11573 (mkv) (Bankr. S.D.N.Y. 2019).

        24.    Attached hereto as Exhibit F is the order authorizing intermediary bank discovery

and related relief in a similar proceeding pursuant to Chapter 15 in the matter of In re Platinum

Partners Value Arbitrage Fund LP, No. 16-12925 (SCC) (Bankr. S.D.N.Y. 2016).

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       September 9, 2021



                                                      /s/ Warren E. Gluck_______________
                                                         Warren E. Gluck, Esq.




                                                  6
#75165065_v2
